261 U.S. 321
43 S.Ct. 370
67 L.Ed. 676
UNITED STATESv.MORAN.
No. 231.
Supreme Court of the United States
Argued March 1, 1923.
March 12, 1923

Mr. Assistant Attorney General Seymour, for the United States.
Mr. George A. King, of Washington, D. C., for appellee.
Mr. Justice McKENNA delivered the opinion of the Court.


1
Action for $600. Judgment for $260.50. The case was submitted with United States v. Allen, 261 U. S. 317, 43 Sup. Ct. 369, 67 L. Ed. ——, just decided, depends upon the same statute, and presents the question of the claim of a master at arms in the Coast Guard to receive pay at the rate allowed by the statute to a chief master at arms in the Navy, less all pay previously received in the lower grade.


2
Moran enlisted in the United States Revenue Cutter Service, the name of which has since been changed to the United States Coast Guard, as an ordinary seaman, and attained the rank of master at arms, the duties of which corresponded in all respects to the duties of chief master at arms in the Navy.


3
Moran, therefore, since April 6, 1917, has been, and is, entitled to receive a rate of pay corresponding to that of a chief master at arms in the Navy. Had he been so paid, and as required by the Act of May 22, 1917, 40 Stat. 84, he would have received during the entire period from August 1, 1917, when he was placed on active duty, to December 31, 1918, the sum of $1,790.50. The pay received by him, however, was $1,530, leaving a balance due of $260.50. For this sum the Court of Claims gave judgment.


4
The findings of the court sustain its action, and on the authority of the Allen Case we affirm the judgment.


5
Affirmed.